Citation Nr: 0517653	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-20 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to accrued benefits.

3.  Entitlement to a nonservice-connected death pension.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty with the Philippine 
Commonwealth Army from September 1941 to December1941 and 
November 1945 to February 1946, and with the Philippine 
recognized guerilla services from January to November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Manila, the Republic of the Philippines.  The rating decision 
reflects a denial of service connection for the veteran's 
cause of death, accrued benefits, and non-service connected 
death pension.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claims of entitlement to service connection 
for the veteran's cause of death, accrued benefits, and a 
nonservice-connected death pension; all reasonable 
development necessary for the disposition of the appeal of 
these claims has been completed.

2.  The claimant had active service in the Philippine 
Commonwealth Army from September 1941 to December 1941 and 
November 1945 to February 1946, and with the Philippine 
recognized guerilla services from January to November 1945.

3.  The veteran died in January 2001 at age 82; the immediate 
cause of death was dissecting abdominal aortic aneurysm with 
no antecedent or underlying causes or  "other significant 
conditions contributing to death"; there is also a medical 
statement of record that attributes the veteran's death to 
another cardiovascular disease, a myocardial infarction 
secondary to arteriosclerosis.

4.  Service connection was not in effect for any disability 
during the veteran's lifetime; he did not have a claim for 
service connection pending at the time of his death.

5.  The medical evidence does not demonstrate that the 
veteran had a cardiovascular disease during service or for 
many years thereafter, nor does it show that his fatal 
cardiovascular disease was linked to any incident of active 
duty.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.312 (2004).

2.  The requirements for payment of accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2004).

3.  The veteran does not have qualifying service for VA 
nonservice connected pension benefits.  38 U.S.C.A. § 107 
(West 2002); 38 C.F.R. § 3.8 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA regulations implementing the 
provisions of the VCAA do not provide any additional rights.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed her claims in March 2001.  The 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date, but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  See 
also VAOPGCPREC 7-2003.  Therefore compliance with the VCAA 
is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the November 2002 rating decision and the 
March 2003 Statement of the Case (SOC) adequately informed 
the appellant of the information and evidence needed to 
substantiate her claims.  The Board observes that the March 
2003 SOC informed the appellant of the implementing 
regulations, including that VA would assist her in obtaining 
government or private medical or employment records, provided 
that she sufficiently identified the records sought and 
submitted releases as necessary.  The Board finds that these 
documents show that the appellant was notified of the 
evidence needed to substantiate her claims and the avenues 
through which she might obtain such evidence, and of the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Prior to the rating decision on appeal, the RO provided 
notice to the claimant regarding what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to inform VA of any additional information or 
evidence that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II, which 
replaced the opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004).

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the April 2001 letter from the 
RO provided to the appellant with the first three elements.  
Although the letter does not contain the language of the 
fourth element, it does advise the claimant to tell VA about 
additional information or evidence that may be available that 
she wants VA to try and get for her.  Moreover, an October 
2003 letter requests "enough information" so that VA can 
request all identified records, whatever the source.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
veteran's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As to the issue of service connection for the cause 
of the veteran's death, VA has obtained all indicated medical 
records available or expended reasonable efforts to do so.  
The Board finds that there is sufficient medical evidence of 
record to adjudicate this appeal without seeking a medical 
opinion.  The medical evidence shows that the veteran died of 
cardiovascular disease, which is not apparent in the medical 
evidence of record until many years post-service, and there 
is no competent evidence to suggest that the cause of his 
death were in any way related to any incident of his period 
of active duty.  At the time of his death, the veteran was 
not service-connected for any disability.  Under these 
circumstances, there is no duty to seek a medical opinion 
with regard to this claim on appeal.  Id.; Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

With respect to the claims for accrued benefits and 
nonservice-connected pension, VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d).  There was no claim 
pending at the time of the veteran's death, the RO took 
appropriate steps to verify the deceased veteran's service 
and no other development is warranted because the law, and 
not the evidence, is dispositive with both issues.  VA is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2) (West 2002).  

The enactment of the VCAA has no material effect on 
adjudication of the claims for accrued benefits and 
nonservice-connected pension.  The law, not the evidence, 
controls the outcome of these claims (see Sabonis v. Brown, 6 
Vet. App. 426 (1994)).  In Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001), the Court held that the enactment of the 
VCAA does not affect matters on appeal when the question is 
one limited to statutory interpretation. See also Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 
Vet. App. 129 (2002) (the veteran did not serve on active 
duty during a period of war and was not eligible for non-
service-connected pension benefits; because the law as 
mandated by statute, and not the evidence, is dispositive of 
the claim, the VCAA is not applicable).

Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating her claims, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to her claims.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and her 
procedural rights have not been abridged.  Bernard, supra.  
See also Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 
14, 2005).

FACTUAL BACKGROUND

Service records show the veteran underwent a physical 
examination at Bayambong, N. Vizcaya.  The date of the 
examination is not shown.  The examination report indicates 
that all findings were normal, including those pertaining to 
the cardiovascular system.  Blood pressure was 120/70.  
Records also reflect that the veteran signed sworn affidavits 
in November 1945 and February 1946, stating among other 
things, that he incurred no wounds or illnesses from December 
1941 to the date of return to military control.

Correspondence from the National Personnel Records Center 
(NPRC) indicates the veteran held the following status on the 
dates as specified:  Pre-war service from September to 
December 1941, Beleagured in December 1941, No casualty 
status from December 1941 to December 1944, Missing from 
December 1944 to January 1945, Status under MPA terminated in 
January 1945, Recognized guerrilla services from January to 
November 1945, and Regular Philippine Army from November 1945 
to February 1946.

S.A.U., M.D. indicated by letter dated in July 2001 that the 
veteran was confined to Cabatuan Family Clinic for one day 
after complaining of sudden dizziness, chest pain, and 
contusion and abrasions of the forehead.  The date of 
treatment was not provided.

B.A.A., M.D. certified in September 2001 that he first 
examined the veteran in March 1965.  At that time, the 
veteran complained of shortness of breath, dizziness, and 
being easily fatigued.  Following an examination, the 
diagnosis was coronary heart disease.  Dr. A. stated that he 
treated the veteran a few times a month until the veteran's 
death due to myocardial infarction secondary to 
arteriosclerosis.

Records from Dr. Ester R. Garcia General Hospital indicate 
the veteran was admitted to the hospital in January 2001 with 
an admission diagnosis of abdominal pain probably secondary 
to dissecting abdominal aneurysm.  The veteran expired on day 
2 of his hospitalization.

The veteran's Certificate of Death reveals the veteran died 
at age 82.  Dissecting abdominal aortic aneurysm is listed as 
the immediate cause of death; no other disease or disability 
is listed as an antecedent or underlying cause or other 
significant condition contributing to death.

LAW AND REGULATIONS

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110  (West 
2002).  In order to show a chronic disease in service there 
must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2004).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular-renal disease becomes 
manifest to a degree of 10 percent within 1 year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a) (2004).  The service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Accrued benefits are awarded based on compensation that has 
already been established prior to death or compensation 
determined to be owing for a pending claim based solely on 
the evidence already on file at the date of the veteran's 
death. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2004).   

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).

Persons who served in the Commonwealth Army of the 
Philippines are included for compensation, dependency and 
indemnity compensation, and burial allowance, from and after 
the dates and hours, respectively, when they were called into 
service of the Armed Forces of the United States by orders 
issued from time to time by the General Officer, U.S. Army, 
pursuant to the Military Order of the President of the United 
States dated July 26, 1941.  38 C.F.R. § 3.8(c)(1).

For the purpose of establishing entitlement to pension, 
compensation, dependency or indemnity compensation, or burial 
benefits, the VA may accept evidence submitted by a claimant 
or sent directly to the VA by a service department, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the service department if the evidence 
meets the following conditions:

(1) The evidence is a document issued by 
the service department.  A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodian's custody; and

(2) The document contains needed 
information as to the length, time and 
character of service; and 

(3) In the opinion of the VA, the 
document is genuine and the information 
contained in it is accurate.

38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence does not meet the above requirements, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces except benefits under­­

(1) contracts of National Service Life 
Insurance entered into before February 
18, 1946;

(2) chapter 10 of title 37; and

(3) chapters 11, 13 (except section 412 
(a)), and 23 of title 38.

38 U.S.C.A. § 107 (a) (West 2002).


ANALYSIS

Service Connection for the Veteran's Cause of Death

A review of the record indicates that service connection for 
the veteran's cause of death is not warranted in this case.  
Service medical records show no diagnosis of dissecting 
abdominal aortic aneurysm or any findings attributed to any 
other type of cardiovascular injury, disease, or event.  To 
the contrary, competent medical evidence reflects a normal 
clinical evaluation of the cardiovascular system in service, 
with a blood pressure reading in normal range.  A private 
physician's statement refers to a diagnosis of coronary 
artery disease in 1965, but this is still close to 20 years 
after the veteran separated from the Regular Philippine Army.  
There are no findings attributed to cardiovascular disease 
between service and this initial diagnosis.  Two other 
medical statements refer to findings reported in recent 
years; neither clinician links a cardiovascular disease to 
service.  

There is no dispute as to the veteran's cause of death, which 
the record clearly reflects was cardiovascular disease, to 
include a dissecting abdominal aortic aneurysm.  As the 
record does not establish any findings attributed to 
cardiovascular disease, to include arteriosclerosis or a 
dissecting abdominal aortic aneurysm during service or for 
approximately 20 years thereafter, and there is no competent 
evidence that suggests a link between the veteran's fatal 
cardiovascular disease and service, the preponderance of the 
evidence is against the claim.

As the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit of the doubt doctrine is not for application on this 
issue.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

Accrued Benefits

Entitlement to accrued benefits has not been established.  
The record indicates that the veteran had not been granted 
service connection for any disability during his lifetime.  
Further review of the record also reveals that the veteran 
never filed a claim for service connection; thus, there were 
no claims pending at the time of his death.  Consequently, 
there is no factual or legal basis for an award of accrued 
benefits.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The claim 
for accrued benefits is denied due to the absence of legal 
merit, or the lack of entitlement under the law. Sabonis v. 
West, 6 Vet. App. 426, 430 (1994). 

Nonservice-connected Death Pension

The evidence provided by the NPRC establishes that the 
veteran served honorably as a member of the Philippine 
recognized guerrillas and the Regular Philippine Army.  
However, the certification from the NPRC does not reflect 
active service as it pertains to the eligibility 
requirement(s) for a nonservice connected disability or death 
pension under title 38, chapter 15 (pension for non-service-
connected disability or death or for service) of the United 
States Code.  Service department findings as to the fact of 
service with the U.S. Armed Forces are made binding upon VA 
for purposes of establishing entitlement to benefits.  See 
Duro v. Derwinski, 2 Vet. App. 530 (1992).  As such, the 
evidence fails to demonstrate eligibility for a nonservice-
connected death pension.  

Accordingly, the appellant's claim for VA non-service-
connected death pension benefits must be denied, due to the 
absence of legal merit or lack of entitlement under the law.  
Sabonis, supra.


ORDER

Service connection for the veteran's cause of death is 
denied.

Accrued benefits are denied.

A nonservice-connected death pension is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


